

117 HR 2679 : Foundation of the Federal Bar Association Charter Amendments Act of 2021
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 2679IN THE SENATE OF THE UNITED STATESJune 24, 2021 Received; read twice and referred to the Committee on the JudiciaryAN ACTTo amend title 36, United States Code, to revise the Federal charter for the Foundation of the Federal Bar Association.1.Short titleThis Act may be cited as the Foundation of the Federal Bar Association Charter Amendments Act of 2021.2.OrganizationSection 70501 of title 36, United States Code, is amended by striking subsection (b) and redesignating subsection (c) as subsection (b).3.MembershipSection 70503 of title 36, United States Code, is amended—(1)by striking subsections (a) and (b) and inserting the following:(a)EligibilityExcept as provided in this chapter, eligibility for membership in the corporation and the rights and privileges of members are as provided in the bylaws.; and(2)by redesignating subsection (c) as subsection (b).4.Governing bodySection 70504 of title 36, United States Code, is amended to read as follows:70504.Governing body(a)Board of directorsThe board of directors is the governing body of the corporation. The board may exercise, or provide for the exercise of, the powers of the corporation. The board of directors and the responsibilities of the board are as provided in the bylaws.(b)OfficersThe officers and the election of the officers are as provided for in the bylaws..5.RestrictionsSection 70507 of title 36, United States Code, is amended to read as follows:70507.Restrictions(a)Stock and dividendsThe corporation may not issue stock or declare or pay a dividend.(b)Political activitiesThe corporation or a director or officer in his or her corporate capacity may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation.(c)Distribution of income or assetsThe income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment, in amounts approved by the board of directors, of—(1)reasonable compensation; or(2)reimbursement for expenses incurred in undertaking the corporation’s business, to officers, directors, or members.This subsection does not prevent the award of a grant to a Federal Bar Association chapter of which an officer, director, or member may be a member. This subsection also does not prevent the payment of reasonable compensation to the corporation’s employees for services undertaken on behalf of the corporation. (d)LoansThe corporation may not make a loan to a director, officer, member, or employee.(e)Immunity from liabilityMembers and private individuals are not liable for the obligations of the corporation.(f)Claim of governmental approval or authorityThe corporation may not claim congressional approval or the authority of the United States Government for any of its activities; it may, however, acknowledge this charter..6.Principal officeSection 70508 of title 36, United States Code, is amended by striking the District of Columbia, and inserting a United States location decided by the board of directors and specified in the bylaws,.7.Service of processSection 70510 of title 36, United States Code, is amended to read as follows:70510.Service of processThe corporation shall comply with the law on service of process of the State or District in which it is incorporated..8.Deposit of assets on dissolution or final liquidationSection 70512 of title 36, United States Code, is amended to read as follows:70512.Deposit of assets on dissolution or final liquidationOn dissolution or final liquidation of the corporation, any assets of the corporation remaining after the discharge of all liabilities shall be distributed as provided by the board of directors, but in compliance with the charter and bylaws..9.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives June 23, 2021.Cheryl L. Johnson,Clerk